In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00172-CR




              IN RE SETH AARON KING




             Original Mandamus Proceeding




      Before Morriss, C.J., Moseley and Burgess, JJ.
      Memorandum Opinion by Chief Justice Morriss
                      MEMORANDUM OPINION

       Seth Aaron King has filed a petition for writ of mandamus in which he asks this Court to

order the 124th Judicial District Court of Gregg County to rescind an order denying his application

for a writ of habeas corpus. King also asks that we compel the District Clerk to send him “a

Certificate of Receipt and Filing of his Application For Writ of Habeas Corpus,” the State’s

response, and the order denying his application. We deny King’s petition for writ of mandamus.


       To be entitled to mandamus relief, the relator must show (1) that he has no adequate remedy

at law and (2) that the action he seeks to compel is ministerial, not one involving a discretionary

or judicial decision. State ex rel. Young v. Sixth Judicial Dist. Court of Appeals at Texarkana, 236
S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). The relator is obligated to provide

this Court with a record sufficient to establish his right to mandamus relief. Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992) (orig. proceeding); In re Pilgrim’s Pride Corp., 187 S.W.3d 197,

198–99 (Tex. App.—Texarkana 2006, orig. proceeding); see TEX. R. APP. P. 52.3.

       King asks this Court to order the trial court to rescind its August 22, 2016, order denying

the application for writ of habeas corpus so that he may review the State’s response and file

objections to the response. Yet, King has not provided this Court with an adequate record. He has

not included his application for writ of habeas corpus and does not explain why the record

demonstrates that rescission of the August 22 order is necessary. In any event, “while a trial court

may not have discretion whether or not to rule on a matter before it, it cannot be compelled to rule

a certain way.” State ex rel. Hill v. Court of Appeals for Fifth Dist., 34 S.W.3d 924, 927 n.3 (Tex.

                                                 2
Crim. App. 2001). The substance of a ruling is not ministerial. Id. Accordingly, we cannot order

the trial court to rescind its August 22 order.

       Next, King asks us to compel the district clerk to send him a certificate of receipt and filing

and a copy of the court’s August 22 order. Citing to Article 11.07 of the Texas Code of Criminal

Procedure, King also asks for a copy of the State’s response to his application for a writ of habeas

corpus. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 7 (West 2015). This Court has limited

mandamus jurisdiction; we may issue a writ of mandamus only against a “judge of a district or

county court in the court of appeals district.” TEX. GOV’T CODE ANN. § 22.221(b) (West 2004).

This Court only has mandamus jurisdiction over the district clerk when the district clerk’s actions

interfere with this Court’s jurisdiction. TEX. GOV’T CODE ANN. § 22.221(a) (West 2004). We do

not have jurisdiction over the district clerk in the context of this petition because courts of appeals

have no original jurisdiction over petitions for habeas corpus relief in connection with criminal

proceedings. See TEX. CODE CRIM. PROC. ANN. art. 11.05 (West 2015); TEX. GOV’T CODE ANN.

§ 22.221.

       We deny the petition for writ of mandamus.




                                                       Josh R. Morriss, III
                                                       Chief Justice

Date Submitted:        October 13, 2016
Date Decided:          October 14, 2016

Do Not Publish

                                                  3